— Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, two decisions and orders of this Court, both dated June 18, 2001 (People v Garcia, 284 AD2d 479 [2001]; 284 AD2d 481 [2001]), affirming two judgments of the Supreme Court, Kings County, rendered October 26, 1998, and January 21, 1999, respectively.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Prudenti, P.J., Mastro, Rivera and Miller, JJ., concur.